                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
               Plaintiff,                 )
                                          )
          v.                              )
                                          )     CASE NO. 2:18-CV-830-WKW
$10,435.00 IN UNITED STATES               )               [WO]
CURRENCY,                                 )
                                          )
               Defendant.                 )

                            DECREE OF FORFEITURE

      Before the Court is the government’s motion for decree of forfeiture (Doc. #

14). Upon consideration of the motion, it is ORDERED that the motion for decree

of forfeiture (Doc. # 14) is GRANTED as follows:

      On September 24, 2018, the United States filed a complaint of forfeiture

alleging that the Defendant currency is subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6) for violations of 21 U.S.C. §§ 841(a)(1) (drug distribution) and 846

(conspiracy to commit a violation of the Controlled Substances Act). (Doc. # 1).

      It appearing that process was fully issued in this action and returned according

to law:

      (1) Pursuant to a Warrant for Arrest In Rem issued by this Court on September

28, 2018, (Doc. # 6), the United States Marshals Service for this District served the

Defendant on October 3, 2018. (Doc. # 7).
      (2) On October 15, 2018, Attorney Richard A. Rice, Jr. was personally served

by a deputy United States Marshal with copies of the Verified Complaint for

Forfeiture In Rem, Notice of Complaint for Forfeiture against Personal Property, and

Warrant of Arrest In Rem. (Doc. # 6).

      (3) On October 25, 2018, service was attempted on Brenda Arely Salgado-

Duhon atthe Gwinnett County Jail in Lawrenceville, Georgia. Process was returned

unexecuted. (Doc. # 10).

      (4) On December 5, 2018, service was attempted on Brenda Arely Salgado-

Duhon at 3915 Brewer Road, Montgomery, Alabama 36108. 3915 Brewer Road is

a vacant house. Process was returned unexecuted. (Doc. # 11).

      (5) The last address provided by Brenda Arely Salgado-Duhon to the seizing

agency at the time of seizure was 3915 Brewer Road, Montgomery, Alabama 36108.

The address provided by Brenda Arely Salgado-Duhon in the administrative

proceeding was Gwinnett County Jail in Lawrenceville, Georgia. Also provided was

Attorney Rice’s address in Atlanta, Georgia. Each attempt at service has been

unsuccessful.

      (6) A person’s search for Brenda Arely Salgado-Duhon on legal researching

sites revealed no additional addresses for further attempts to obtain personal service.

Reasonable and extensive efforts were undertaken to locate and serve Brenda Arely




                                          2
Salgado-Duhon in a manner consistent with the principles of service of process of

an in rem action.

      (7) Notice of this civil forfeiture action was posted on an official government

internet site (www.forfeiture.gov) for a period of 30 consecutive days), as evidenced

by the Declaration of Publication filed with this Court on October 30, 2018. (Doc. #

8).

      (8) On January 18, 2019, default was entered against Brenda Arely Salgado-

Duhon and all other persons and entities having an interest in the Defendant currency

for failure to answer or otherwise defend as provided for in the manner set forth in

18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions (Doc. # 13).

      (9) No other claim or answer has been filed on behalf of any other party.

Now, therefore, on motion of the United States for a Decree of Forfeiture and for

good cause otherwise shown, it is ORDERED as follows:

      The Defendant is hereby forfeited to the United States, to be disposed of

according to law, and no right, title or interest in the Defendant shall exist in any

other party: $10,435.00 seized during the execution of a search warrant at 3915

Brewer Road, Montgomery, Alabama.

      DONE this 14th day of February, 2019.

                                             /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE
                                         3
